IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20790
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

DERRICK LAMANS GENTRY,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-312-01
                        - - - - - - - - - -
                            June 6, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Derrick Lamans Gentry appeals his conviction and sentence

for conspiracy to possess with intent to distribute cocaine and

possession with intent to distribute cocaine.   We hold that the

district court’s determination that Gentry was not entitled to a

downward adjustment based upon minor or minimal participation in

the offense was not clear error.   See United States v. Zuniga, 18

F.3d 1254, 1260-61 (5th Cir. 1994).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No.
           - 2 -

AFFIRMED